Mangiafridda v Masker Fruit Farms, Inc. (2019 NY Slip Op 00025)





Mangiafridda v Masker Fruit Farms, Inc.


2019 NY Slip Op 00025


Decided on January 3, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 3, 2019

Friedman, J.P., Richter, Gesmer, Kern, Moulton, JJ.


7980 21098/15E

[*1]Dina Mangiafridda, et al.,	 Plaintiffs-Appellants,
vMasker Fruit Farms, Inc., et al., Defendants-Respondents.


Pollack, Pollack, Isaac & DeCicco, LLP, New York (Brian J. Isaac of counsel), for appellants.
Ehrlich Gayner LLP, New York (Charles J. Gayner of counsel), for respondents.

Order, Supreme Court, Bronx County (Kenneth L. Thompson, Jr., J.), entered December 2, 2016, which granted defendants' motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Plaintiff alleges that she was injured because of the hazardous nature of the roadway at defendants' apple orchard, which sloped downward and was rocky. However, as the rocky nature of the roadway is an open and obvious condition, inherent in the nature of an apple orchard, which plaintiff should have reasonably anticipated, the court correctly dismissed the complaint. Moreover, defendant had posted signs explicitly
warning guests of the hazards. (Moriello v Stormville Airport Antique Show & Flea Mkt., 271 AD2d 664 [2d Dept 2000]; see also Fox v Central Park Boathouse, LLC 71 AD3d 598 [1st Dept 2010]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 3, 2019
CLERK